COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00034-CV


IN RE MICHAEL COLEMAN                                                   RELATORS
MORGAN, BOYCE GALVANIZING,
LLC, AND BIG SPRING HOLDINGS,
LLC


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.


                                                    PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: January 31, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).